Citation Nr: 1704140	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2014 for radiculopathy of the left lower extremity. 

2.  Entitlement to service connection for a right hip disability, to include as due to the Veteran's service connected right knee replacement.

3.  Entitlement to service connection for a left hip disability, to include as due to the Veteran's service connected right knee replacement.

4.  Entitlement to service connection for a left knee disability, to include as due to the Veteran's service connected right knee replacement.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a head injury.

6.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a disability rating in excess of 30 percent from November 9, 2010 to April 21, 2015 and in excess of 60 percent thereafter for a right knee replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1958 to April 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 (right knee) and May 2011 (left knee) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Of note, the issues of entitlement to service connection for a left knee disability and entitlement to increased evaluations for a right knee disability are presently on appeal before the Board.  Regarding the additional claims, in an October 2013 rating decision the RO denied the Veteran's claims for service connection for left and right hip disabilities as well as the 1151 head injury claim.  In a September 2014 rating decision, the RO denied the Veteran's claim for right leg radiculopathy and granted service connection for left leg radiculopathy with a 20 percent disability rating.  The Veteran submitted notices of disagreement in November 2013 and October 2014 with those decisions; however, no statement of the case has been issued.  Of note, the issue of entitlement to right leg radiculopathy was also considered in the September 2014 rating decision, however, as service connection was later granted in full an October 2016 rating decision, that issue need not be considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required with respect to the Veteran's earlier effective date, right and left hip disability, 1151 and left lower extremity radiculopathy claims.  

The radiculopathy claims were considered in a September 2014 rating decision, the bilateral hip and 1151 claims were denied in an October 2014 rating decision.  After each of these rating decisions was issued, the Veteran submitted notices of disagreement in November 2013 and October 2014, respectively.  However, an SOC has not been issued and, therefore, remand is required to provide the Veteran with an SOC addressing the claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The statement of the case must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the notice of disagreement.

Additionally, in a January 2017 statement, the Veteran requested that he be scheduled for a videoconference hearing before a Veterans Law Judge.  The Veteran is entitled to a hearing before the Board at the RO.  See 38 C.F.R. §§ 20.700, 20.703.  The record does not indicate that the requested hearing has been provided or scheduled and the claim must be remanded.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case addressing the Veteran's claims of entitlement to an effective date earlier than February 26, 2014 for radiculopathy of the left lower extremity, entitlement to service connection for a right hip disability to include as due to the Veteran's service connected right knee replacement, entitlement to service connection for a left hip disability to include as due to the Veteran's service connected right knee replacement, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a head injury, and entitlement to an increased rating for radiculopathy of the left lower extremity.  If the Veteran perfects an appeal, return the claims to the Board.

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ on the issues of entitlement to service connection for a left knee disability, to include as due to the Veteran's service connected right knee replacement, and entitlement to a disability rating in excess of 30 percent from November 9, 2010 to April 21, 2015 and in excess of 60 percent thereafter for a right knee replacement.  After the Veteran has been afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




